Case: 10-41244 Document: 00511492327 Page: 1 Date Filed: 05/31/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 31, 2011
                                     No. 10-41244
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WILLIE B. JEFFERSON,

                                                   Petitioner - Appellant

v.

WARDEN FOX,

                                                   Respondent - Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:10-CV-366


Before KING, DeMOSS, and DENNIS, Circuit Judges.
PER CURIAM:*
       Willie B. Jefferson, federal prisoner #61002-079, challenges the denial of
his petition for habeas corpus relief under 28 U.S.C. § 2241 to correct an alleged
sentencing error.      Jefferson contends that his sentence is unconstitutional
because his criminal history score was incorrectly calculated. He argues that
§ 2241 relief is appropriate because he obtained the dismissal of the charges in
state court as to one of his convictions and that 28 U.S.C. § 2255 provides an
inadequate remedy due to the requirements of the Antiterrorism and Effective

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-41244 Document: 00511492327 Page: 2 Date Filed: 05/31/2011

                                  No. 10-41244

Death Penalty Act (AEDPA). He has twice been denied habeas relief under
§ 2255. Jefferson further asserts that the sentencing court erred by denying his
motion for sentence correction nunc pro tunc and that his § 2241 motion was
intended to correct that denial and obtain nunc pro tunc relief in a court that
had jurisdiction to grant it.
      Relief under § 2241 “is typically used to challenge the manner in which a
sentence is executed.” Reyes-Requena v. United States, 243 F.3d 893, 900 (5th
Cir. 2001). Relief under § 2255, however, is the primary means for a federal
prisoner to “collaterally attack the legality of his conviction or sentence.” Id. at
901. Here, Jefferson attacks the legality of his sentence. He may only utilize
§ 2241 to challenge the legality of his sentence if he can satisfy § 2255's “savings
clause.”   Id.   The savings clause of § 2255(e) applies to a claim of actual
innocence “(i) that is based on a retroactively applicable Supreme Court decision
which establishes that the petitioner may have been convicted of a nonexistent
offense and (ii) that was foreclosed by circuit law at the time when the claim
should have been raised in the petitioner's trial, appeal or first § 2255 motion.”
Id. at 904. Jefferson does not argue that he is actually innocent; rather, he
challenges the calculation of his criminal history score, claiming in part that he
is actually innocent of one of the offenses used in that calculation. The § 2255(e)
savings clause is inapplicable to Jefferson’s § 2241 petition. See Padilla v.
United States, 416 F.3d 424, 426-27 (5th Cir. 2005).
      To the extent Jefferson also challenges the denial of a motion for nunc pro
tunc relief in another proceeding in another district court, the district court was
without jurisdiction to directly review the decision of another district court. See
28 U.S.C. § 1291 (providing that courts of appeals have jurisdiction over appeals
from district courts).
AFFIRMED.




                                         2